Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on February 8, 2021. Claims 1-24 were canceled. Claims 25-48 are now pending in the application.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed in Application No. 16/397,916 on 08/28/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 02/08/2021 are acknowledged. With respect to the rejections of claims 25-48 under 35 U.S.C. 102(a)(1) or (2) and 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS, pages 8-10) have been fully considered and are persuasive. Accordingly, the previous office action sent on 11/03/2020 has been withdrawn.

Allowable Subject Matter

	The Applicants’ amendment/arguments in the outstanding response filed 02/08/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed non-transitory computer-readable media (claim 25), comprising, among other limitations, the novel and unobvious limitations as “receive ... a downlink control information ‘DCI’ to schedule a non-codebook based uplink transmission, wherein the DCI includes a sounding reference signal ‘SRS’ request field to trigger an SRS; determine that the triggered SRS is in the same BWP or component carrier in which the DCI was received; receive, based on the determination, a channel state information reference signal ‘CSI-RS’ triggered by the SRS request field, wherein the CSI-RS is received in the same BWP or component carrier in which the DCI was received; and encode ... based on the SRS request field.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 26-35.
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed non-transitory computer-readable media (claim 36), comprising, among other limitations, the novel and unobvious limitations as “encode ... in a bandwidth part ‘BWP’ or a component carrier of a new radio ‘NR’ wireless cellular network, a downlink control information ‘DCI’ in a DCI format 0_1 or 1_1, wherein the DCI includes a sounding reference signal ‘SRS’ request field; encode ... a channel state information reference signal ‘CSI-RS’ based on the SRS request field, wherein the CSI-RS is transmitted in the same BWP or component carrier in which the DCI is transmitted; and receive ... wherein the SRS is received in the same BWP or component carrier in which the DCI is transmitted.” structurally and 
Substantially regarding claims 44-48, the prior art of record also fails to show the user equipment ‘UE’ for decoding the first/second DCI received from the next generation base station ‘gNB’ as the same manner set forth in claims 36-43.

6. 	References U.S. 10,771,211; U.S. 10,819,470; U.S. 10,863,494; U.S. 10,939,501 and U.S. 10,966,188 are cited because they are put pertinent to improve the channel state information acquisition in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 6, 2021